Citation Nr: 9927462	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  91-35 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran retired from service March 1971, after having 
served on active duty for a period in excess of 21 years, 
including a period of service from August 1944 to August 
1946.  The appellant is the widow of the veteran.  This 
matter is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery Alabama. 

The Board remanded the case for further development in 
November 1998.  The development has been completed and the 
appellant's claim is ready for appellate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran died of cancer which probably originated in 
the liver; it was not present until years after service.

3.  The veteran did not participate in the occupation of 
Hiroshima or Nagasaki, and he was not exposed to ionizing 
radiation in service.

4.  The veteran's death was not related to any of the 
veteran's service-connected disabilities and was not the 
result of any incident of service.



CONCLUSIONS OF LAW

1.  The fatal cancer was not incurred in or aggravated by 
service and may not be presumed, on any basis, to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 
5107 (West 1991); 38 C.F.R. §§ 3.307, 3.309, 3.311 (1998).

2.  A service-connected disability did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. §§ 1310, 5107 (West 1991); 38 C.F.R. § 
3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the appellant's claim for 
service connection for the cause of the veteran's death is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
appellant is required to comply with 38 U.S.C.A. § 5107(a).

The appellant asserts that the veteran was exposed to 
radiation while serving in Japan.  She maintains that the 
veteran's exposure to radiation in service resulted in his 
developing his fatal cancer.  She claims that the veteran had 
liver troubles while serving in Tehran in 1962 and that this 
was the beginning of his fatal liver cancer.  The appellant 
has further claimed that the veteran's service-connected 
cardiac disability substantially and materially contributed 
to the veteran's death.  She maintains that the veteran was 
unable to take his heart medications prior to his death.

The certificate of death indicates that the veteran died in 
December 1989.  Carcinoma of unknown primary site was 
certified as the immediate cause of death.  No other causes 
were noted.  The certificate further states that the 
approximate interval between onset and death was one year and 
four months.  The certificate reveals that the veteran died 
at home and that an autopsy was not performed.

At the time of the veteran's death the veteran had service 
connection and a 60 percent rating in effect for ischemic 
heart disease, status post myocardial infarction, with 
hypertension.  Service connection was also in effect for 
traumatic arthritis of the left shoulder (10 percent) and for 
hemorrhoidectomy (noncompensable).

The veteran's service medical records, including the October 
1970 retirement physical examination report, are negative for 
any evidence of cancer.

August 1988 private hospital records reveal that the veteran 
was examined for adenocarcinoma, metastatic to the liver, of 
unknown primary.  The veteran reported that he had a history 
of jaundice at age 15, which he called Brill's disease.  He 
further reported that he served in Hiroshima some two to 
three weeks after the atomic explosion.

Private medical records dated from August 1988 to October 
1989 reveal continuing treatment for cancer, including 
chemotherapy.  Except for a note that the veteran experienced 
angina over the previous few days in August 1989, none of 
these records refer to the veteran's service-connected 
cardiac disability.

The appellant submitted a March 1990 letter from James L. 
Walker, M.D.  Dr. Walker stated that the veteran had been his 
patient for severe coronary artery disease, with rest angina, 
for a number of years.  Subsequently he developed a hepatoma 
which ultimately led to his demise.  However, had the veteran 
not developed the hepatoma his life expectancy was very short 
based on his heart disease alone.  In fact, it could be 
presumed that the veteran did die primarily of his heart 
disease, with carcinoma of the liver being a secondary cause.  
Actually, neither could be proven to be the primary cause of 
death.

The record contains a December 1993 opinion from a VA 
physician.  The VA physician noted that he and two VA 
pathologists had examined the veteran's medical records in 
their entirety.  One of the physicians noted that there is a 
forty year window in which primary adenocarcinoma of the 
liver is considered to be associated with radiation and that 
the veteran did not develop cancer within that 40 year 
window.  It was the opinion of the VA physicians that at the 
time of the veteran's death the veteran had adenoid carcinoma 
of the liver, primary site unknown, and history of coronary 
artery disease.

A May 1995 opinion from a VA pathologist indicates that the 
pathologist examined the veteran's claims file.  The 
pathologist noted that while the record indicated that the 
veteran served in the occupation of Japan after World War II, 
he could not ascertain from the record that the veteran had 
been subjected to radiation exposure.  Based on his 
examination of the records and on the research he had done, 
it was the VA pathologist's opinion that the veteran's fatal 
cancer was not related to radiation received while serving in 
occupied Japan.  It was also the pathologist's opinion that 
the tumor was a primary hepatocellular carcinoma.

The record contains a May 1995 opinion from a VA chief of 
cardiology.  The VA cardiologist reported the history of the 
veteran's hypertension and atherosclerotic heart disease.  He 
noted that between December 1986 and August 1988 the veteran 
continued to have chest pains.  The chest pains were felt to 
be non anginal in nature on two occasions.  Electrocardiogram 
was described as showing diffuse ischemia, even though the 
veteran was on digoxin and Quinidine, which could have 
contributed to ST-T changes.  The veteran was diagnosed with 
adenocarcinoma of the liver in August 1988.  He was treated 
with chemotherapy for cancer.  Between August 1988 and August 
1989, angina pattern was stable except one weekend in August 
1989 when the veteran described having a lot of angina for a 
couple of days.  The VA cardiologist noted that after a 
diagnosis of adenocarcinoma of the liver with primary unknown 
in August 1988, there was no evidence of worsening of the 
angina pectoris pattern except for a couple days in August 
1989.  In September 1989, a chest x-ray showed metastatic 
disease of the lung with rapid progression of the disease in 
October 1989.  The survival rate of a patient after the 
diagnosis of metastatic disease to the liver is usually one 
year.  The veteran died sixteen months after the diagnosis.  
It was the opinion of the VA cardiologist that cardiovascular 
disease did not play a material role in causing or hastening 
the veteran's death.

The Defense Threat Reduction Agency (DTRA) (formerly the 
Defense Special Weapons Agency) wrote to the RO in February 
1999.  The DTRA stated that the veteran served in three 
cities in Honshu, Japan during the American occupation, 
following World War II.  The DTRA noted that the closest that 
the veteran came to Nagasaki was 325 miles and the closest he 
came to Hiroshima was 175 miles.  The DTRA indicated that due 
to the veteran's great distance from Nagasaki and Hiroshima, 
there was no potential for exposure to radiation and that the 
radiation dose associated with the veteran's service in Japan 
was zero.

The Board initially notes that the record reflects that the 
veteran's fatal cancer was not present in service or until 
many years thereafter, and the record contains no medical 
opinion linking the veteran's fatal cancer to radiation 
exposure.

With respect to the contention that service connection is 
warranted on a radiation-presumptive basis, the Board notes 
that 38 C.F.R. § 3.309(d) provides that certain diseases can 
be service-connected in a radiation-exposed veteran if they 
become manifest to a compensable degree at any time after 
discharge.  Furthermore, the regulation 38 C.F.R. § 3.311 
provides a framework for adjudication, on a case-by-case 
basis, claims for service connection for radiogenic diseases 
brought by veterans or their survivors.  

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as either a veteran who while serving on active 
duty or on active duty for training or inactive duty 
training, participated in a radiation-risk activity.  
"Radiation-risk activity" is defined to mean onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima, Japan or 
Nagasaki, Japan by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946; or 
internment as a prisoner of war (or service on active duty in 
Japan immediately following such internment) during World War 
II which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States 
occupational forces in Hiroshima or Nagasaki during the 
period from August 6, 1945 through July 1, 1946.  38 C.F.R. § 
3.309(d)(3)(i), (ii).

The DTRA has reported that the veteran's service in Japan was 
many miles from Hiroshima and Nagasaki and that he had no 
radiation exposure as a result of such service.  The record 
contains no competent evidence of the veteran's exposure to 
ionizing radiation in service, and no corroborating evidence 
of the veteran's participation in a radiation risk activity.  
Therefore, service connection for cause of the veteran's 
death is not warranted on a radiation basis.

However, the Board must also consider whether the veteran's 
death was related to his service-connected disabilities.  
While the appellant has claimed that the veteran died due to 
his inability to take his heart medications during his cancer 
treatment, as a layperson she is not competent to render a 
medical opinion.  See Espiritu v. Derwinski, 2 Vet.App. 492, 
495 (1992).  The March 1990 opinion from Dr. Walker relates 
the veteran's death to his service-connected heart disease.  
A careful examination of Dr. Walker's statement indicates 
that he found that there was a possibility that the veteran 
died as a result of his service-connected heart disease and 
that it was not possible to prove which disease was the 
primary cause of the veteran's death.  However, in May 1995, 
a VA chief of cardiology expressed the opinion that the 
veteran's service-connected cardiovascular disease did not 
play a material role in causing or hastening the veteran's 
death.  The VA cardiologist noted that he had examined all of 
the veteran's medical records.  The VA cardiologist gave a 
complete history of the veteran's heart disease and of his 
oncological disease.  He noted that during the veteran's last 
year his cardiovascular condition was stable and that the 
veteran's cancer increased in severity.  He further noted 
that the veteran lived for 16 months from the discovery of 
liver cancer, when the survival rate after the diagnosis of 
metastatic liver disease is usually one year.  The Board 
finds that the May 1995 opinion from the VA chief of 
cardiology, which is supported by the record and by extensive 
medical analysis, to be more probative than Dr. Walker's 
unsupported opinion.  Accordingly, the Board finds that the 
veteran's death was not related to his service-connected 
cardiovascular disease.   

Therefore, service connection for the cause of the veteran's 
death is not warranted.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

